Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	The preliminary amendment filed April 23, 2020 is improper.  The amendment does not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the specification is required.
	Specifically, the amendment states “[p]lease amend the paragraph at column 30, ll. 12-43 as follows”.  However, the substitute text which follows recites two paragraph (not one) and begins at line 9 of the specification, not line 12 as stated.

Claim Objection
Claim 1 is objected to because of the following informalities:  Claim 1 defines a variable R11 as a C1-6 alkyl group.  However, the variable R11 does not appear in structural formula I or in the definition of any of the substituents of formula I.  It appears that the variable R1, which is defined as –N(-R12)(-R12), should be amended to recite  –N(-R11)(-R12).  Appropriate correction is required.
 
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The preliminary amendment filed April 23, 2020 adds dependent claims 18-23.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
This application is in condition for allowance except for the following formal matters: 
The above objections to the specification and claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991